

Exhibit 10.117


















 









OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS


among


FIRST STATES INVESTORS 3300 B, L.P.,


as Borrower,


PB CAPITAL CORPORATION,

together with its successors and assigns,

as Lenders,

and

PB CAPITAL CORPORATION,

as Agent for Lenders


Dated as of December 15, 2011






 






--------------------------------------------------------------------------------





OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS




This OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this “Amendment”)
dated as of December 15, 2011 is made by and among FIRST STATES INVESTORS 3300
B, L.P., a Delaware limited partnership, having an office at c/o KBS Capital
Advisors LLC, 620 Newport Center Drive, Suite 1300, Newport Beach, California
92660 (together with its permitted successors and assigns, “Borrower”), PB
CAPITAL CORPORATION, a Delaware corporation, having an office at 230 Park
Avenue, 19th Floor, New York, New York 10169 (together with its successors and
permitted assigns, in such capacity as a lender, each a “Lender” and
collectively “Lenders”), and PB CAPITAL CORPORATION, a Delaware corporation,
having an office at 230 Park Avenue, 19th Floor, New York, New York 10169, in
its capacity as agent for Lenders (together with its successors and assigns, in
such capacity as agent for Lenders, “Agent”). All capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, Borrower, Lenders and Agent are parties to that certain Loan Agreement
dated as of April 1, 2008 (the “Original Closing Date”), as amended by that
certain First Amendment to Loan Agreement dated as of August 22, 2008 (as so
amended, the “Existing Loan Agreement”; the Existing Loan Agreement, as amended
hereby, the “Loan Agreement”), pursuant to which Lenders agreed to make, and
Agent agreed to administer, a loan in the original principal amount of
$240,000,000 to Borrower (the “Loan”), upon the terms and conditions set forth
in the Existing Loan Agreement;
WHEREAS, in connection with the Loan, Borrower has previously executed and
delivered to Agent the Loan Documents (as such term is defined in the Existing
Loan Agreement, the “Existing Loan Documents”);
WHEREAS, Gramercy Capital Corp., a Maryland corporation (“Original Guarantor”)
previously guaranteed certain of Borrower’s obligations under the Existing Loan
Documents pursuant to that certain (a) Recourse Liability Agreement (the
“Original Recourse Liability Agreement”), (b) Environmental Indemnity (the
“Original Environmental Indemnity”) and (c) Interest Rate Protection Guaranty
(the “Original Interest Rate Guaranty”), each dated as of the Original Closing
Date, in favor of Agent;
WHEREAS, pursuant to the terms and conditions set forth in that certain Amended
and Restated Senior Mezzanine Loan Agreement (the “Mezzanine Loan Agreement”),
dated as of August 22, 2008, among First States Investors B GP, LLC, a Delaware
limited liability company, First States Group, L.P., a Delaware limited
partnership (“FSG”) and other borrowers named therein (collectively, “Mezzanine
Borrowers”), Mezzanine Borrowers obtained a loan in the original principal
amount of $500,000,000 (the “Mezzanine Loan”) from Goldman Sachs Mortgage
Company, a New York limited partnership (“Goldman”), and Citigroup Financial
Products Inc., a Delaware corporation (“Citi”; and together with Goldman,
“Mezzanine Lender”), as the interest in the Mezzanine Loan was subsequently
assigned by Goldman and Citi to KBS Debt Holdings, LLC, a Delaware limited
liability company, which is an Affiliate of



--------------------------------------------------------------------------------





Borrower (“Guarantor”), and as such interest in the Mezzanine Loan was further
assigned by Guarantor to KBS Debt Holdings Mezz Holder, LLC, a Delaware limited
liability company (“KBS Mezz Holder”), and which Mezzanine Loan is secured and
evidenced by, inter alia, certain collateral described in the Mezzanine Loan
Agreement and in the Mezzanine Loan Documents;
WHEREAS, KBS GKK Participation Holdings I, LLC (“Participation Holdings I”) and
KBS GKK Participation Holdings II, LLC (“Participation Holdings II”; and
together with Participation Holdings I, “Participation Holdings”), acquired a
participation interest in the Mezzanine Loan pursuant to that certain
Participation Agreement dated as of August 22, 2008 between Guarantor, as seller
of the participation interests referenced therein, Participation Holdings I, as
participant A, and Participation Holdings II, as participant B;
WHEREAS, pursuant to the terms, provisions and conditions set forth in that
certain (collectively, as the same have been amended and may be further amended,
modified, converted or restructured from time to time after the date hereof, the
“Repo Agreements”): (a) Amended and Restated Master Repurchase Agreement, dated
as of April 28, 2011, by and between Goldman, as buyer, and Participation
Holdings I, as seller; and (b) Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2011, by and between Citi, as buyer, and Participation
Holdings II, as seller, Participation Holdings has assigned to Mezzanine Lender
all of Participation Holdings’ right, title and interest, and granted a
precautionary security interest to Mezzanine Lender, in the Transaction Assets
and Transaction Asset Items (as such terms are defined in the Repo Agreements),
in connection with the arrangement and related obligations existing pursuant to
the Repo Agreements (the “Repo Facility”);
WHEREAS, in connection with the Mezzanine Loan, on December 14, 2011, FSG did
assign eighty nine percent (89%) of the limited partnership interests in
Borrower to KBS Acquisition Sub-Owner 3, LLC, a Delaware limited liability
company (“KBS-3”), an Affiliate of Guarantor;
WHEREAS, in connection with the Mezzanine Loan, concurrently herewith, GKK Stars
Acquisition LLC, a Delaware limited liability company, will assign one hundred
percent (100%) of the beneficial interests in American Financial Realty Trust, a
Maryland real estate investment trust (“AFRT”), to KBS Sub-Upper Tier Owner,
LLC, a Delaware limited liability company, an Affiliate of Borrower and
Guarantor (“KBS Sub-Upper”);
WHEREAS, in connection with the Repo Facility, (a) KBS-3 will pledge its
interest in Borrower to Mezzanine Lender and (b) KBS Sub-Upper will pledge its
interest in AFRT to Mezzanine Lender;
WHEREAS, on the date hereof, Lenders and Mezzanine Lender have entered into, and
Participation Holdings and KBS Mezz Holder have joined into to acknowledge their
agreement to Section 37 of, that certain Amended and Restated Intercreditor
Agreement dated as of the date hereof (“Mezzanine Intercreditor Agreement”) to
provide for the relative priority of, and to evidence certain agreements with
respect to, the Loan Documents, the Mezzanine Loan Documents and the Repo
Facility Documents, on the terms and conditions set forth therein;

2

--------------------------------------------------------------------------------





WHEREAS, concurrently with the execution and delivery of this Amendment,
Original Guarantor desires to be released from (a) all of its obligations under
the Original Environmental Indemnity and the Original Interest Rate Guaranty in
all instances and (b) certain obligations under the Original Recourse Liability
Agreement (such release, the “Release”);
WHEREAS, Borrower has requested that Agent and Lenders consent to the KBS
Assignments, agree to the Release and consent to the Repo Pledges; and
WHEREAS, as a condition to Agent and Lenders consenting to the KBS Assignments,
agreeing to the Release and consenting to the Repo Pledges, Agent and Lenders
have required that, inter alia, (a) Borrower and Guarantor, enter into that
certain Replacement Environmental Indemnity, (b) Guarantor enter into that
certain (i) Replacement Interest Rate Protection Guaranty and (ii) Supplemental
Recourse Liability Agreement, (c) Borrower enter into that certain Supplemental
Loan Fee Letter, (d) Borrower enter into this Amendment and (e) Mezzanine Lender
enter into the Mezzanine Intercreditor Agreement, each dated as of the date
hereof.
NOW, THEREFORE, in consideration of the premises and of the mutual conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower hereby agrees as follows:
Section 1.Amendments.
(a)The definition in the Existing Loan Agreement and the other Loan Documents of
the term “Loan Agreement” is hereby amended to include the Existing Loan
Agreement, as amended by this Amendment, as the same may, from time to time, be
further amended, supplemented, restated, converted, restructured, refinanced,
extended, replaced, waived, cross-collateralized, renewed or otherwise modified
in accordance with the terms of the Loan Documents.
(b)The definitions in Section 1.1 of the Existing Loan Agreement of the terms
set forth below are hereby amended and restated in their entirety by the
following:
“Authorized Borrower Representative” means David E. Snyder, Brian Ragsdale, and
any other persons designated as such by Borrower from time to time for purposes
of Section 2.3(c) hereof by delivery of a notice to Agent.
“Borrower LP” means, individually and collectively, KBS Acquisition Sub-Owner 3,
LLC, a Delaware limited liability company, First States Group, L.P., a Delaware
limited partnership, and any other Person that becomes a limited partner of
Borrower after the Second Amendment Date.
“Guarantor” means KBS Debt Holdings, LLC, a Delaware limited liability company.
“LIBOR Rate Margin” means one and ninety one hundredths of one percent (1.90%)
per annum.

3

--------------------------------------------------------------------------------





“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Mortgages, the Assignments of Leases and Rents, the Assignment of Agreements,
the Cash Management Agreement, the Lockbox Account Agreement, the Interest Rate
Protection Guaranty, the Environmental Indemnity, the Recourse Liability
Agreement, the Replacement Interest Rate Protection Guaranty, the Replacement
Environmental Indemnity, the Supplemental Recourse Liability Agreement, the Loan
Fee Letter, the Supplemental Loan Fee Letter, the Borrower’s Certificate, the
UCC Financing Statements, any Asset Manager Subordination Agreement, any Lender
Interest Rate Protection Agreement, any Account Agreement and all other
agreements, certificates or other documents now or hereafter evidencing or
securing or executed in connection with the Loan.
“Mezzanine Borrower” means, collectively, Borrower GP, First States Group, L.P.,
and certain Affiliates of Borrower Partners party to the Mezzanine Loan
Agreement.
“Mezzanine Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of December 15, 2011 among Lenders and
Mezzanine Lender, and joined into by Participation Holdings and KBS Mezz Holder
to acknowledge their agreement to Section 37 thereof.
“Mezzanine Lender” means, collectively, Goldman and Citi, or any permitted
successor or assign.
“Mezzanine Loan” means the indebtedness under the Mezzanine Loan Agreement.
“Mezzanine Loan Agreement” means that certain Amended and Restated Senior
Mezzanine Loan Agreement dated as of August 22, 2008 among Mezzanine Borrower
and Mezzanine Lender.
“Mezzanine Loan Documents” means collectively, the Mezzanine Loan Agreement and
all agreements, certificates or other documents evidencing or securing or
executed in connection with the Mezzanine Loan.
“Recourse Liability Agreement” means that certain Recourse Liability Agreement
dated as of April 1, 2008 made by Original Guarantor for the benefit of Agent,
as amended by that certain Amendment to Recourse Liability Agreement dated as of
the Second Amendment Date by and between Original Guarantor and Agent.
(c)The following definitions are added to Section 1.1 of the Existing Loan
Agreement in alphabetical order:
“AFRT” means American Financial Realty Trust, a Maryland real estate investment
trust.
“Citi” means Citigroup Financial Products Inc., a Delaware corporation.

4

--------------------------------------------------------------------------------





“Goldman” means Goldman Sachs Mortgage Company, a New York limited partnership.
“KBS-3” means KBS Acquisition Sub-Owner 3, LLC, a Delaware limited liability
company.
“KBS Assignments” means, collectively, the KBS Lower Tier Assignment and the KBS
Upper Tier Assignment.
“KBS Lower Tier Assignment” means the assignment by First States Group, L.P., a
Delaware limited partnership, on December 14, 2011, of eighty nine percent (89%)
of the limited partnership interests in Borrower to KBS-3.
“KBS Mezz Holder” means KBS Debt Holdings Mezz Holder, LLC, a Delaware limited
liability company.
“KBS REIT” means KBS Real Estate Investment Trust, Inc., a Maryland corporation.
“KBS Sub-Upper” means KBS Sub-Upper Tier Owner, LLC, a Delaware limited
liability company.
“KBS Upper Tier Assignment” means the assignment by GKK Stars Acquisition LLC, a
Delaware limited liability company, on the Second Amendment Date, of one hundred
percent (100%) of the beneficial interests in AFRT to KBS Sub-Upper.
“Original Guarantor” means Gramercy Capital Corp., a Maryland corporation.
“Participation Holdings I” means KBS GKK Participation Holdings I, LLC, a
Delaware limited liability company.
“Participation Holdings II” means KBS GKK Participation Holdings II, LLC, a
Delaware limited liability company.
“Participation Holdings” means, collectively, Participation Holdings I and
Participation Holdings II.
“Permitted KBS REIT Transfer” means any of the following:
(a)    any direct or indirect, voluntary or involuntary, sale, conveyance,
pledge, assignment, encumbrance, disposition or other transfer, either in one or
a series of transactions, of any direct or indirect legal or beneficial interest
in KBS REIT and/or any rights, distributions, profits or proceeds relating
thereto, including by way of any merger, consolidation, amalgamation, sale, or
other transfer of any kind of any stock, limited or general partnership
interests, limited liability company interests, trust certificates or other
similar evidences of ownership of legal or beneficial interests, as the case may
be, in KBS REIT or any legal or beneficial interest therein;

5

--------------------------------------------------------------------------------





(b)    any sale of all or substantially all of the assets of KBS REIT to any
Person who assumes all of the obligations of KBS REIT under the Loan Documents;
provided, however, that if after giving effect to any of the foregoing, more
than forty-nine percent (49%) in the aggregate of the direct or indirect
interests in Borrower are owned by a Person and its Affiliates that owned less
than forty-nine percent (49%) of the direct or indirect interests in Borrower as
of the Second Amendment Date or date the last non-consolidation opinion was
delivered to Agent under the Loan Documents, Borrower shall deliver to Lenders a
replacement insolvency opinion, in form and content and from a law firm, in each
case reasonably acceptable to Agent, for the non-consolidation opinion delivered
to Agent on the Second Amendment Date; or
(c)    any current or additional borrowing or financing by or other indebtedness
of any nature of KBS REIT and/or any direct or indirect holder of a legal or
beneficial interest therein and, for the purposes of this sentence,
“indebtedness” of a Person in the form of (i) any indebtedness or liability of
such Person (including amounts for borrowed money and indebtedness in the form
of mezzanine debt and preferred equity); (ii) obligations evidenced by bonds,
debentures, notes, or other similar instruments; (iii) obligations for the
deferred purchase price of property or services (including trade obligations);
(iv) obligations under letters of credit; (v) obligations under acceptance
facilities; (vi) all guaranties, endorsements and other contingent obligations
to purchase, to provide funds for payment, to supply funds, to invest in any
Person or entity, or otherwise to assure a creditor against loss; and (vii)
obligations secured by any liens, whether or not the obligations have been
assumed.
“Replacement Environmental Indemnity” means that certain Replacement
Environmental Indemnity dated as of the Second Amendment Date made by Borrower
and Guarantor for the benefit of Agent and Lenders.
“Replacement Interest Rate Protection Guaranty” means that certain Replacement
Interest Rate Protection Guaranty dated as of the Second Amendment Date made by
Guarantor for the benefit of Agent and Lenders.
“Repo Agreements” means, collectively (as the same may have been amended and may
be amended, modified, restructured or refinanced from time to time after the
Second Amendment Date), that certain (a) Amended and Restated Master Repurchase
Agreement dated as of April 28, 2011 between Goldman, as buyer, and
Participation Holdings I, as seller, and (b) Amended and Restated Master
Repurchase Agreement dated as of April 28, 2011 between Citi, as buyer, and
Participation Holdings II, as seller.
“Repo Facility” means the arrangement and related obligations existing pursuant
to the Repo Agreements.
“Repo Facility Documents” means collectively, the Repo Agreements and all
agreements, certificates or other documents evidencing or securing or executed
in connection with the Repo Facility, including, without limitation, the Repo
Pledges.

6

--------------------------------------------------------------------------------





“Repo Pledges” means, collectively, that certain (a) Guarantor Pledge and
Security Agreement dated as of April 28, 2011 among KBS Mezz Holder, the
grantors from time to time party thereto, and Goldman, as joined into by, inter
alia, KBS-3 and KBS-Sub Upper pursuant to that certain Joinder Agreement dated
on or after the Second Amendment Date made by KBS-3 and KBS-Sub Upper in favor
of Goldman and (b) Guarantor Pledge and Security Agreement dated as of April 28,
2011 among KBS Mezz Holder, the grantors from time to time party thereto, and
Citi, as joined into by, inter alia, KBS-3 and KBS-Sub Upper pursuant to that
certain Joinder Agreement dated on or after the Second Amendment Date made by
KBS-3 and KBS-Sub Upper in favor of Citi, in each case pursuant to which (i)
KBS-3 pledged its interest in Borrower to Mezzanine Lender and (ii) KBS-Sub
Upper pledged its interest in AFRT, as the (y) limited partner of Borrower LP
and (z) sole member of First States Group, LLC, as the general partner of
Borrower LP, to Mezzanine Lender, in each case as security for the Repo
Facility.
“Second Amendment Date” means December 15, 2011.
“Supplemental Loan Fee Letter” means that certain letter dated as of the Second
Amendment Date made by Borrower for the benefit of Agent pertaining to fees
payable with respect to the Loan.
“Supplemental Recourse Liability Agreement” means that certain Supplemental
Recourse Liability Agreement dated as of the Second Amendment Date made by
Guarantor for the benefit of Agent and Lenders.
(d)The definition of “Approved Parent Loan Intercreditor Agreement” in Section
1.1 of the Existing Loan Agreement is amended by deleting the text “Gramercy
Capital Corp.” and replacing it with the following text: “KBS REIT”.
(e)The definition of “Borrower’s Knowledge” in Section 1.1 of the Existing Loan
Agreement is amended by deleting the text (i) “Andrew S. Levine, David
Schonbraun, Edward J. Matey, Jr. or (as to Environmental Matters) Sonya A.
Huffman” and (ii) “Andrew S. Levine, David Schonbraun or Edward J. Matey, Jr.”,
and in each case replacing it with the following text: “David E. Snyder
and Brian Ragsdale”.
(f)The definition of “Parent Loan” in Section 1.1 of the Existing Loan Agreement
is amended by deleting the text “Guarantor” in clause (b) thereof and replacing
it with the following text: “KBS REIT”.
(g)The definition of “Permitted Transfer” in Section 1.1 of the Existing Loan
Agreement is amended by deleting clauses (b) and (c) thereof and replacing them
with the following text:
“(b) any Permitted KBS REIT Transfer;
(c)    any conveyance, transfer, assignment, pledge, encumbrance or sale by any
Borrower Partner (or the holder of any direct or indirect interest in any
Borrower Partner) of up to forty-nine percent (49%) in the aggregate (taking
into account all prior

7

--------------------------------------------------------------------------------





assignments or sales but excluding Permitted KBS REIT Transfers) of the direct
or indirect beneficial ownership interests in Borrower, so long as Borrower
shall at all times be directly or indirectly Controlled by KBS REIT or a
successor to KBS REIT pursuant to a Permitted KBS REIT Transfer;”
(h)The definitions in Section 1.1 of the Existing Loan Agreement of the terms
“GKK OP”, “Junior Mezzanine Borrower”, “Junior Mezzanine Lender”, “Junior
Mezzanine Loan”, “Junior Mezzanine Loan Agreement”, “Junior Mezzanine Loan
Documents”, “Permitted Guarantor Transfer”, “Senior Mezzanine Borrower”, “Senior
Mezzanine Lender”, “Senior Mezzanine Loan”, “Senior Mezzanine Loan Agreement”
and “Senior Mezzanine Loan Documents” and all references to such terms in the
Existing Loan Agreement and the Loan Documents are deleted in their entirety.
(i)Section 6.1 of the Existing Loan Agreement is amended by deleting the text
“Guarantor” in the last sentence thereof and replacing it with the following
text: “KBS REIT”.
(j)Section 6.36 of the Existing Loan Agreement is amended by deleting the text
“None of Borrower, any Borrower Partner, Guarantor, any shareholder, member or
partner of any Borrower Partner nor any owner of a direct or indirect interest
in Borrower or Guarantor (and as to any shareholders of Guarantor and their
direct and indirect owners thereof, to Borrower’s Knowledge)” and replacing it
with the following text:
“None of Borrower, any Borrower Partner, Guarantor, KBS REIT, any shareholder,
member or partner of any Borrower Partner nor any owner of a direct or indirect
interest in Borrower, Guarantor, or KBS REIT (and as to any shareholders of KBS
REIT and their direct and indirect owners thereof, to Borrower’s Knowledge)”.
(k)Clause (a) of Section 8.16 of the Existing Loan Agreement is amended by
deleting from subclauses (i) and (ii) thereof the text “Permitted Guarantor
Transfer” and replacing it with the following text: “Permitted KBS REIT
Transfer”.
(l)Section 8.25 of the Existing Loan Agreement is amended by deleting clause (y)
thereof and replacing it with the following text:
“so long as no Cash Sweep Condition (and without regard as to whether a First
Tier Event of Default or Event of Default) shall have occurred and be
continuing, Borrower may make distributions to Borrower Partners for
distribution, in turn, ultimately to KBS REIT (or to the Affiliates of KBS REIT
owned by KBS REIT) in the event that, a failure of Borrower to make such
distribution would result in the failure of KBS REIT (or any Affiliate thereof)
to make any distribution required to made to KBS REIT’s (or its Affiliate’s)
shareholders in order for KBS REIT and any intermediate holding companies of KBS
REIT between KBS REIT and Borrower to maintain its tax status as a “real estate
investment trust” under applicable Legal Requirements”.

8

--------------------------------------------------------------------------------





(m) The addresses set forth for Borrower in Section 12.12 of the Existing Loan
Agreement are hereby replaced with the following:
If to Borrower, to its address at:


First States Investors 3300 B, L.P.
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention: Keith Hall and David Snyder


with a copy similarly delivered to:

Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer


(n)Clause (c) of Section 12.13 of the Existing Loan Agreement is amended and
restated in its entirety by the following:
“nothing contained in this Loan Agreement (including the provisions of this
Section 12.13), the Note or, except as expressly set forth therein, the other
Loan Documents, shall constitute a limitation of liability of Guarantor,
Original Guarantor or any of their respective assets with respect to the
Recourse Liability Agreement, the Supplemental Recourse Liability Agreement, the
Environmental Indemnity, the Replacement Environmental Indemnity, the Interest
Rate Protection Guaranty, the Replacement Interest Rate Protection Guaranty or
any other guaranty or indemnity agreement given by it in connection with the
Loan, as applicable.”
(o)Clause (d) of Section 9.1 of the Existing Loan Agreement is amended by adding
the following text after the text “under any Mortgage”:
“; provided, that the failure of Original Guarantor to deliver the reports as
required pursuant to Section 6 of the Recourse Liability Agreement shall not
give rise to an Event of Default under this Loan Agreement”.
(p)Clause (f) of Section 9.1 of the Existing Loan Agreement is amended and
restated in its entirety by the following:
“the failure of Borrower to deliver documentation to Agent by December 20, 2011
evidencing the occurrence of the KBS Assignments, including, without limitation,
the assignment and assumption agreements evidencing the KBS Assignments;”.

9

--------------------------------------------------------------------------------





(q)Schedule 6.1 to the Existing Loan Agreement is amended and restated in its
entirety by Schedule 6.1 attached hereto.
Section 2.Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms
its obligations, waivers, indemnities and covenants under the Existing Loan
Agreement, as modified hereby, and the Loan Documents to which it is a party.
Section 3.Remaking of Representations and Warranties. Borrower hereby remakes as
of the date hereof the representations and warranties set forth in the following
Sections of the Existing Loan Agreement: 6.1 (the first sentence thereof), 6.2,
6.4, 6.5 through 6.6 (in each case, to Borrower’s Knowledge), 6.7, 6.10 through
6.14, 6.21 (to Borrower’s Knowledge), 6.23 through 6.27, 6.32, 6.35 through 6.36
and 6.38.
Section 4.Representations and Warranties. Borrower hereby represents and
warrants to Agent that, as of the date hereof:
(a)Borrower has the power and requisite authority and is duly authorized to
execute and deliver this Amendment and to perform its obligations under the
Existing Loan Agreement, as modified hereby, and the other Loan Documents to
which it is a party.
(b)The Existing Loan Agreement, as modified hereby, and the other Loan Documents
to which Borrower is a party, constitute the legal, valid and binding obligation
of Borrower.
(c)Neither the execution and delivery of this Amendment nor the performance by
Borrower of its obligations under the Existing Loan Agreement, as modified
hereby, and/or the other Loan Documents to which Borrower is a party, will
(i) violate any Legal Requirement, (ii) result in a breach of any of the terms,
conditions or provisions of, or constitute a default under any mortgage, deed of
trust, indenture, agreement, permit, franchise, license, note or instrument to
which Borrower or any Affiliate of Borrower is a party or by which it or any of
its properties is bound, (iii) result in the creation or imposition of any
mortgage, deed of trust, lien, charge or encumbrance of any nature whatsoever
upon any of the assets of Borrower or any Affiliate of Borrower (except as
contemplated by the Existing Loan Agreement, as modified hereby, and/or the
other Loan Documents), or (iv) violate any provision of the Borrower Partnership
Agreement or other organizational documents of Borrower or either Borrower
Partner. Neither Borrower nor either Borrower Partner is in default with respect
to any Legal Requirement relating to its formation or organization.
(d)Borrower does not have any offsets, defenses, rights of recoupment, claims or
counterclaims of any nature with respect to the Existing Loan Agreement, as
modified hereby, and/or the other Loan Documents to which Borrower is a party
and/or any act or omission of any nature whatsoever which relates to, arises out
of or in connection with (directly or indirectly) any of the foregoing, and
Borrower hereby waives any and all such offsets, defenses, rights of recoupment,
claims or counterclaims, if any, of Borrower.
(e)All consents, approvals, orders or authorizations of, or registrations,
declarations or filings with, or other actions with respect to or by, any
Governmental Authorities or any party to any Permitted Encumbrance that are
required in connection with the valid

10

--------------------------------------------------------------------------------



 
execution, delivery and performance by Borrower of its obligations under the
Existing Loan Agreement, as modified hereby, or the other Loan Documents to
which Borrower is a party, have been obtained and are in full force and effect.
Section 5.Release. Borrower hereby unconditionally and irrevocably forever
releases and shall forever hold harmless Agent and Lenders, along with each of
their respective officers, members, shareholders, partners, directors and
employees, successors and assigns (the “Released Parties”) from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions, claims
and demands whatsoever, in law or equity which Borrower, its heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may, have against the Released Parties for, upon or by reason of any
matter, cause or thing whatsoever arising under or which may be claimed through
or as a result of the Existing Loan Agreement, the Existing Loan Documents
and/or any act or omission of any nature whatsoever by Agent or any other Person
which relates to, arises out of or in connection with (directly or indirectly)
any of the foregoing.
Section 6.Consent to the Assignment and Release. Agent and Lenders hereby
consent to the KBS Assignments, agree to the Release and consent to the Repo
Pledges pursuant to the terms set forth herein and acknowledge and agree that
the KBS Assignments, the Release and the Repo Pledges, in each case, will not,
in and of itself, trigger a Default under the Loan Agreement.
Section 7.Consent to Conversion and Permitted Refinancing of the Repo Facility
or Mezzanine Loan.
(a)Subject to the last paragraph of this Section 7, Mezzanine Lender shall have
the right to convert the Repo Facility into the Replacement Mezz Loan (as such
term is defined in Schedule  6.01(J) of the Repo Agreements as in effect on the
date of this Agreement (such schedule, the “Repo Term Sheet”)) (the
“Conversion”) on the terms set forth in the Escrowed Replacement Mezz Loan
Documents (as such term is defined in the Repo Term Sheet) subject to the
following conditions:
(i)at least ten (10) Business Days in the case of a consent referred to in
subclauses (y) and (z) of clause (ii) below, and at least thirty (30) Business
Days in any other case, in each case prior to the Conversion Date (as such term
is defined in the Repo Agreements), Mezzanine Lender shall have delivered to
Agent and Lenders two (2) copies of the proposed Escrowed Replacement Mezz Loan
Documents, one copy of which shall be marked to indicate the changes from the
corresponding Mezzanine Loan Documents;
(ii)Agent and Lenders shall have provided to Mezzanine Lender notice of Agent’s
and Lenders’ consent to the Conversion, which consent shall not be withheld if
(y) the terms of the Replacement Mezz Loan are consistent in all material
respects with the terms set forth in the Repo Term Sheet, or (z) to the extent
any terms of the Replacement Mezz Loan are not reflected in the Repo



11

--------------------------------------------------------------------------------





Term Sheet, such terms are consistent in all material respects with the terms of
the Mezzanine Loan as in effect on the Conversion Date;
(iii)Mezzanine Lender shall have delivered to Agent and Lenders such documents,
agreements, instruments, certificates and opinions of counsel as Agent and
Lenders or counsel to Agent and Lenders shall reasonably request, in each case
in form and substance satisfactory to Agent and Lenders or their respective
counsel; and
(iv)Mezzanine Lender shall have paid any counsel fees and disbursements and
other out-of-pocket expenses incurred by Agent in connection with the
Conversion.
(b)Subject to the last paragraph of this Section 7, Mezzanine Lender shall have
the right, in the case of a modification of the Mezzanine Loan in connection
with a refinancing by a Qualified Transferee (as such term is defined in the
Mezzanine Intercreditor Agreement) that is not an Affiliate of Mezzanine Lender,
to modify the Mezzanine Loan on the terms set forth in the Escrowed Replacement
Mezz Loan Documents (a “Permitted Refinancing”) subject to the following
conditions:
(i)at least ten (10) Business Days in the case of a consent referred to in
subclauses (y) and (z) of clause (ii) below, and at least thirty (30) Business
Days in any other case, in each case prior to the Permitted Refinancing,
Mezzanine Lender shall have delivered to Agent and Lenders two (2) copies of the
proposed Escrowed Replacement Mezz Loan Documents, one copy of which shall be
marked to indicate the changes from the corresponding Mezzanine Loan Documents;
(ii)Agent and Lenders shall have consented to the Permitted Refinancing, which
consent shall not be withheld if the terms of the Permitted Refinancing are
consistent in all material respects with the terms set forth in Mezzanine Loan
Documents in effect immediately prior to the Permitted Refinancing, or in the
event the Permitted Refinancing is occurring prior to or concurrently with the
Conversion, (y) the terms set forth in the Repo Term Sheet, or (z) to the extent
any terms of the Replacement Mezz Loan are not reflected in the Repo Term Sheet,
such terms are consistent in all material respects with the terms of the
Mezzanine Loan as in effect on the Conversion Date, other than (A) an increase
in the principal amount of the Mezzanine Loan to an amount not in excess of
$200,000,000, (B) an increase in the interest rate provided for in the Mezzanine
Loan Agreement by no more than one percent (1%) per annum, and (C) an extension
of the Maturity Date (as such term is defined in the Mezzanine Loan Agreement);
(iii)Mezzanine Lender shall have delivered to Agent and Lenders such documents,
agreements, instruments, certificates and opinions of counsel as Agent and
Lenders or counsel to Agent and Lenders shall reasonably request, in each

12

--------------------------------------------------------------------------------





case in form and substance satisfactory to Agent and Lenders or their respective
counsel; and
(iv)Mezzanine Lender shall have paid any counsel fees and disbursements and
other out-of-pocket expenses incurred by Agent in connection with the Permitted
Refinancing.
Notwithstanding the foregoing, in the event of a Conversion or Permitted
Refinancing:
(A) any request under subclauses (a)(i) or (b)(i) above shall be delivered to
Agent and Lenders marked “PRIORITY” containing a bold-faced, conspicuous legend
at the top of the first page thereof stating that “REQUEST NOTICE: THIS IS A
REQUEST FOR CONSENT UNDER THE LOAN AGREEMENT BETWEEN PB CAPITAL CORPORATION, AS
AGENT FOR CERTAIN LENDERS, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND
FIRST STATES INVESTORS 3300 B, L.P., AND A RESPONSE IS REQUIRED”;
(B) if Agent and Lenders fail under subclauses (a)(ii) or (b)(ii) above to
respond with a consent or denial in writing within the period specified therein,
a second request notice shall be delivered to Agent and Lenders marked
“PRIORITY” containing a bold-faced, conspicuous legend at the top of the first
page thereof stating that “SECOND REQUEST NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN AGREEMENT BETWEEN PB CAPITAL CORPORATION, AS AGENT FOR CERTAIN
LENDERS, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND FIRST STATES INVESTORS
3300 B, L.P.. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., CONSENT,
DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR
CONSENT IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR CONSENT SHALL BE DEEMED
GIVEN”, and if Agent and Lenders fail to provide a substantive response to such
request for consent within such five (5) Business Day period, Agent’s and
Lenders’ approval shall be deemed given;
(C) in no event shall any actions taken or not taken by Agent or Lenders with
respect to the consent process set forth in subclauses (a)(ii) or (b)(ii) of
this Section 7 be deemed to limit or otherwise impair the rights and remedies of
Agent or Lenders under the Loan Documents or excuse the performance by Borrower
or otherwise limit Borrower’s obligation under the Loan Documents; and
(D) for the avoidance of ambiguity, notwithstanding the reference to “a separate
account owned by Replacement Mezz Borrower” opposite the caption “Cash
Management” in the Repo Term Sheet, in the event of a Conversion or Permitted
Refinancing, all rents and other Operating Revenues of Borrower shall be
deposited into the Lockbox Account and applied in accordance with the terms of
the Loan Agreement.

13

--------------------------------------------------------------------------------





Section 8.Entire Agreement. The Existing Loan Agreement, as modified hereby, and
the other Loan Documents represent the entire agreement between the parties with
respect to the subject matter thereof.
Section 9.Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Agent and Lenders and their respective successors and assigns
and Borrower.
Section 10.No Other Amendments; Effectiveness. Except as amended hereby, the
Existing Loan Agreement remains unmodified and in full force and effect.
Section 11.Counterparts. This Amendment may be executed in any number of
counterparts, with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and constitute one
agreement. Signatures to this Amendment executed and transmitted by facsimile
(or by copies of physically signed documents exchanged via email attachments in
PDF format or equivalent) shall be valid and effective to bind the party so
signing and in the event of such transmission each party agrees to deliver
promptly an executed original of this Amendment with its actual signature to the
other party, but a failure to do so shall not affect the enforceability of this
Amendment, it being expressly agreed that each party to this Amendment shall be
bound by its own facsimile or electronically transmitted signature and shall
accept the facsimile or electronically transmitted signature of the other party
to this Amendment.
Section 12.Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in the State of New York or in any jurisdiction in
the United States shall, as to the State of New York or such jurisdiction in the
United States, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or unenforceability of such provision in any other
jurisdiction.
Section 13.Incorporation by Reference. Borrower agrees that the Note and the
other Loan Documents shall be made subject to all the terms, covenants,
conditions, obligations, stipulations and agreements contained in the Existing
Loan Agreement, as modified hereby, to the same extent and effect as if fully
set forth in and made a part of the Note and the other Loan Documents. In the
event of a conflict between any of the Loan Documents and the provisions of the
Existing Loan Agreement, as modified hereby, the Existing Loan Agreement, as
modified hereby, shall control.
Section 14.Governing Law and Consent to Jurisdiction. This Amendment shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York. Borrower, Agent and Lenders irrevocably (a) agree that any suit,
action or other legal proceeding arising out of or relating to this Amendment
may be brought in the Courts of the United States of America located in the
Southern District of New York or in a state court of record in New York County,
New York, (b) consent to the jurisdiction of each such court in any such suit,
action or proceeding and (c) waive any objection which it may have to the laying
of venue of any such suit, action or proceeding in any of such courts and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Borrower irrevocably

14

--------------------------------------------------------------------------------





consents to the service of any and all process in any such suit, action or
proceeding by service of copies of such process to Borrower at its address
provided in Section 12.12 of the Loan Agreement. Nothing in this Section 14,
however, shall affect the right of Agent to serve legal process in any other
manner permitted by law or affect the right of Agent to bring any suit, action
or proceeding against Borrower or its property in the courts of any other
jurisdictions.
Section 15.Agent and Lender Representations. Each of Agent and Lenders, in their
individual capacity, represent and warrant that Lenders are the holder of the
Loan (and no other party has any interest as a Lender in the Loan) and each have
the authority to enter into and execute this Agreement. Agent and Lenders
acknowledge and agree that as of the date of this Agreement (i) the current
outstanding principal balance of the Note is Two Hundred Nineteen Million Five
Hundred Thirteen Thousand Three Hundred Sixty Four and 00/100 Dollars
($219,513,364.00), (ii) no notice of a Default or Event of Default has been
given to Borrower by Agent and (iii) to Agent’s knowledge, the only Accounts of
Borrower are the Lockbox Account, the Cash Flow Collection Account, the
Operating Account, the Tenant Security Account and a subaccount of an account of
Agent at Bank of America in connection with the application of Release Payments
to the outstanding principal balance of the Loan.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

15

--------------------------------------------------------------------------------



        
IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.




BORROWER:




FIRST STATES INVESTORS 3300 B, L.P., a
Delaware limited partnership


By:
/s/ David E. Snyder

Name: David Snyder
Title: Chief Financial Officer



--------------------------------------------------------------------------------





AGENT:

PB CAPITAL CORPORATION, a Delaware
corporation, as Agent
By:
/s/ Olivia A. Lam

Name: Olivia A. Lam
Title: Senior Director
By:
/s/ Daniel T. Cerulli

Name: Daniel T. Cerulli
Title: Senior Director


LENDER:

PB CAPITAL CORPORATION, a Delaware
corporation, as Lender

By:    /s/ Olivia A. Lam
Name: Olivia A. Lam
Title: Senior Director
By:
/s/ Daniel T. Cerulli

Name: Daniel T. Cerulli
Title: Senior Director







--------------------------------------------------------------------------------



Schedule 6.1


Organizational Chart


(see attached)







--------------------------------------------------------------------------------



[riq42011ex10117schedule6.jpg]

